                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                            )   Chapter 11
                                                                      )
                                       1
    KONA GRILL, INC., et al.,                                         )   Case No. 19-10953 (CSS)
                                                                      )
                                           Debtors.                   )   (Jointly Administered)
                                                                      )
                                                                      )   Ref Docket Nos. 337, 338 and 340

                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

WING CHAN, being duly sworn, deposes and says:

1. I am employed as a Noticing Coordinator by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. On August 15, 2019, I caused to be served the:

      a. “Debtors’ Motion for Entry of an Order Pursuant to Section 365(d)(4) of the Bankruptcy
         Code Extending the Time Within Which the Debtor Must Assume or Reject Unexpired
         Leases of Nonresidential Real Property,” dated August 15, 2019 [Docket No. 337], (the
         “365d4 Motion”),

      b. “Motion to Shorten Notice Period and Schedule Expedited Hearing on Debtors’ Motion
         for Entry of an Order Pursuant to Section 365(d)(4) of the Bankruptcy Code Extending
         the Time Within Which the Debtor Must Assume or Reject Unexpired Leases of
         Nonresidential Real Property,” dated August 15, 2019 [Docket No. 338], (the “Motion to
         Shorten”), and

      c. “Notice of Hearing on Debtors’ Motion for Entry of an Order Pursuant to Section
         365(d)(4) of the Bankruptcy Code Extending the Time Within Which the Debtor Must
         Assume or Reject Unexpired Leases of Nonresidential Real Property,” dated August 15,
         2019 [Docket No. 340], (the “NOH”),



1The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc. (6690); Kona
Restaurant Holdings, Inc. (6703); Kona Sushi, Inc. (4253); Kona Macadamia, Inc. (2438); Kona Texas Restaurants, Inc. (4089);
Kona Grill International Holdings, Inc. (1841); Kona Baltimore, Inc. (9163); Kona Grill International, Inc. (7911); and Kona
Grill Puerto Rico, Inc. (7641). The headquarters and service address for the above-captioned Debtors is 15059 North Scottsdale
Road, Suite 300, Scottsdale, Arizona 85254.




                                                               -1-
by causing true and correct copies of the:

       i.   NOH, to be enclosed securely in separate postage pre-paid envelopes and delivered
            via overnight mail to those parties listed on the annexed Exhibit A, and

      ii.   365d4 Motion, Motion to Shorten and NOH, to be delivered via electronic mail to
            those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                        /s/ Wing Chan
                                                                        Wing Chan
 Sworn to before me this
 19th day of August, 2019
 /s/ Forrest Kuffer
 Notary Public, State of New York
 No. 01KU6369117
 Qualified in Kings County
 Commission Expires December 26, 2021




                                                    -2-

T:\CLIENTS\KONAGR\AFFIDAVITS\365D4 EXT MTN, MOTION TO SHORTEN & NOH RE 365D4 EXT MTN _DI 337, 338 &
340_AFF_8-15-19_JN.DOCX
